Exhibit 10.2

 

[Execution]

 

AMENDMENT NO. 6 TO CREDIT AGREEMENT AND EXTENSION

 

AMENDMENT NO. 6 TO CREDIT AGREEMENT AND EXTENSION, dated as of November 12, 2014
(this “Amendment No. 6”), is by and among Wells Fargo Capital Finance, LLC, a
Delaware limited liability company, as agent for the Lenders (as hereinafter
defined) pursuant to the Credit Agreement as defined below (in such capacity,
together with its successors and assigns, and any replacement, in such capacity,
“Agent”), the parties to the Credit Agreement as lenders (individually, each a
“Lender” and collectively, “Lenders”), Colt Defense LLC, a Delaware limited
liability company (“Colt Defense”), Colt Canada Corporation, a Nova Scotia
corporation (“Colt Canada”), Colt’s Manufacturing Company LLC, a Delaware
limited liability company (“CMC” and together with Colt Defense and Colt Canada,
each individually, a “Borrower” and collectively, “Borrowers”), New Colt Holding
Corp., a Delaware corporation (“New Colt”), Colt Finance Corp., a Delaware
corporation (“Colt Finance”), Colt Defense Technical Services LLC, a Delaware
limited liability company (“CDTS”) and Colt International Coöperatief U.A., a
cooperative formed under Dutch law (“Dutch Holdings” and, together with New
Colt, Colt Finance and CDTS, each individually a “Guarantor” and collectively,
“Guarantors”).  All terms used herein that are defined in the Credit Agreement
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, Agent, Lenders, Borrowers and Guarantors are parties to financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Credit Agreement dated as of September 29, 2011 by and among
Agent, Lenders, Borrowers and the guarantors party thereto, as amended by
Amendment No. 1 to Credit Agreement and Waiver, dated as of February 24, 2012,
Amendment No. 2 to Credit Agreement and Consent, dated as of March 22, 2013,
Amendment No. 3 to Credit Agreement and Consent, dated as of June 19, 2013,
Amendment No. 4 to Credit Agreement, dated as of July 12, 2013 (as amended by
the First Amendment to Amendment No. 4 to Credit Agreement, dated as of
October 4, 2013, Second Amendment to Amendment No. 4 to Credit Agreement, dated
as of January 31, 2014, and Third Amendment to Amendment No. 4 to Credit
Agreement, dated as of April 30, 2014), and Amendment No. 5 to the Credit
Agreement and Extension, dated as of August 5, 2014 (as the same now exists or
may hereafter be amended, modified, supplemented, extended, renewed, restated,
restructured, refinanced or replaced, the “Credit Agreement”) and the other Loan
Documents;

 

WHEREAS, the Loan Parties have requested that Agent and the Lenders amend
certain terms and conditions of the Credit Agreement and agree to certain
extensions;

 

WHEREAS, Agent and Lenders are willing to agree to such amendments and to
provide such extensions on the terms and subject to the conditions contained
herein; and

 

WHEREAS, by this Amendment No. 6 Agent, Lenders, Borrowers and Guarantors intend
to evidence such extensions and the amendments set forth herein.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, the parties hereto agree as follows:

 

1.        Definitions.

 

(a)        Additional Definitions.  As used herein or in the Credit Agreement or
any of the other Loan Documents, the following terms shall have the meanings
given to them below and the Credit Agreement shall be deemed and is hereby
amended to include, in addition and not in limitation, the following:

 

(i)            “Amendment No. 6” shall mean Amendment No. 6 to Credit Agreement
and Extension by and among Borrowers, Guarantors, Agent and Lenders, as the same
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated, restructured, refinanced or replaced.

 

(ii)           “Amendment No. 6 Effective Date” shall mean the date on which all
conditions precedent to the effectiveness of Amendment No. 6 have been satisfied
or waived.

 

(b)        Interpretation.  For purposes of this Amendment No. 6, all terms used
herein which are not otherwise defined herein, including but not limited to,
those terms used in the recitals hereto, shall have the respective meanings
assigned thereto in the Credit Agreement as amended by this Amendment No. 6.

 

2.        Extension of Time to Deliver Certain Monthly Financial Statements. 
Notwithstanding anything contained in Section 5.1 or Schedules 5.1(a) or
5.1(b) of the Credit Agreement to the contrary, Agent and Required Lenders
agrees that Borrowers and Guarantors may deliver the monthly financial
statements, reports and other items required pursuant to Section 5.1 and
Schedules 5.1(a) or 5.1(b) of the Credit Agreement in respect of the month and
fiscal quarter ended September 30, 2014 on or before November 21, 2014.
Acknowledgment.  Each Borrower and Guarantor (collectively, “Loan Parties” and
each, a “Loan Party”) acknowledges that the Fixed Charge Coverage Ratio of
Parent and its Subsidiaries for the period of four consecutive fiscal quarters
ended on or about September 28, 2014 was less than 1.00:1.00.  The Loan Parties
agree that in accordance with Section 3.2 of the Credit Agreement, Lenders are
not obligated to make Advances or to extend any other credit if a Compliance
Period exists or to the extent that such Advance or extension of credit would
cause a Compliance Period to exist. Representations and Warranties.  Each Loan
Party, jointly and severally, hereby represents and warrants to Lender Group as
follows: This Amendment No. 6 and each of the documents, instruments and
agreements executed and delivered in connection herewith (collectively, with
this Amendment No. 6, the “Amendment Documents”) have been duly authorized,
executed and delivered by all necessary action of each Loan Party party hereto
and thereto and constitutes the legal, valid and binding obligations of each
such Loan Party party thereto enforceable against each Loan Party in accordance
with its respective terms, except as such enforceability may be limited by
bankruptcy, moratorium or similar laws relating to or limiting creditors’ rights
generally;

 

(b)        The execution, delivery, and performance by each Loan Party of this
Amendment and each other Amendment Document to which it is a party and the

 

2

--------------------------------------------------------------------------------


 

consummation of the transactions contemplated hereby and thereby do not and will
not require any registration with, consent, or approval of, or notice to, or
other action with or by, any Governmental Authority, other than registrations,
consents, approvals, notices, or other actions that have been obtained and that
are still in force and effect where the failure to obtain the foregoing has or
could reasonably be expected to have a Material Adverse Change;

 

(c)        As to each Loan Party, the execution, delivery, and performance by
such Loan Party of this Amendment No. 6 and each other Amendment Document to
which it is a party and the transactions contemplated hereby and thereby do not
and will not (i) violate any provision of federal, provincial, state, or local
law or regulation applicable to any Loan Party or its Subsidiaries, or any
order, judgment, or decree of any court or other Governmental Authority binding
on any Loan Party or its Subsidiaries, where such violation has or could
reasonably be expected to have a Material Adverse Change, (ii) violate any
provisions of the Governing Documents of any Loan Party or its Subsidiaries,
(iii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of any Loan Party
or its Subsidiaries where any such conflict, breach or default has or could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect,(iv) result in or require the creation or imposition of any Lien
of any nature whatsoever upon any assets of any Loan Party, other than Permitted
Liens, or (v) require any approval of any holders of Equity Interests of a Loan
Party or any approval or consent of any Person under any Material Contract of
any Loan Party, other than consents or approvals that have been obtained and
that are still in force and effect and except, in the case of Material
Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to have a Material
Adverse Change; and

 

(d)        No Default or Event of Default has occurred and is continuing.

 

5.        Conditions Precedent.  The amendment and extension provided for herein
shall only be effective upon the receipt by Agent of the following:

 

(a)        counterparts of this Amendment No. 6, duly authorized, executed and
delivered by Borrowers, Guarantors and Required Lenders; and

 

(b)        a true and correct copy of an amendment and extension to the Term
Loan Agreement, in form and substance reasonably satisfactory to Agent, duly
authorized, executed and delivered by the parties thereto, which shall be in
full force and effect.

 

6.        General.

 

(a)        Effect of this Amendment.  Except as expressly provided herein or in
the other Amendment Documents, no other changes or modifications to the Loan
Documents are intended or implied, and in all other respects the Loan Documents
are hereby specifically ratified, restated and confirmed by all parties hereto
as of the date hereof.  On and after the Amendment No. 6 Effective Date each
Amendment Document shall for all purposes constitute a Loan Document.

 

(b)        Governing Law.  THE VALIDITY OF THIS AMENDMENT NO. 6, THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE

 

3

--------------------------------------------------------------------------------


 

RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(c)        Binding Effect.  This Amendment No. 6 and each of the other Amendment
Documents, shall bind and inure to the benefit of the respective successors and
permitted assigns of each of the parties hereto.

 

(d)        Counterparts, etc.  Each Amendment Document may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
agreement.  Delivery of an executed counterpart of each Amendment Document by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of such Amendment
Document.  Any party delivering an executed counterpart of each Amendment
Document by telefacsimile or other electronic method of transmission also shall
deliver an original executed counterpart of such Amendment Document but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of such Amendment Document.

 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 6 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

 

COLT DEFENSE LLC

 

 

 

By:

/s/ Scott Flaherty

 

 

Name: Scott Flaherty

 

 

Title: Chief Financial Officer

 

 

 

 

COLT FINANCE CORP.

 

 

 

By:

/s/ Scott Flaherty

 

 

Name: Scott Flaherty

 

 

Title: Chief Financial Officer

 

 

 

 

NEW COLT HOLDING CORP.

 

 

 

By:

/s/ Scott Flaherty

 

 

Name: Scott Flaherty

 

 

Title: Chief Financial Officer

 

 

 

 

COLT’S MANUFACTURING COMPANY LLC

 

 

 

By:

/s/ Scott Flaherty

 

 

Name: Scott Flaherty

 

 

Title: Chief Financial Officer

 

 

 

 

COLT DEFENSE TECHNICAL SERVICES LLC

 

 

 

By:

/s/ Scott Flaherty

 

 

Name: Scott Flaherty

 

 

Title: Chief Financial Officer

 

 

 

 

COLT CANADA CORPORATION

 

 

 

By:

/s/ Scott Flaherty

 

 

Name: Scott Flaherty

 

 

Title: Chief Financial Officer

 

 

 

 

COLT INTERNATIONAL COÖPERATIEF U.A.

 

 

 

By:

/s/ Scott Flaherty

 

 

Name: Scott Flaherty

 

 

Title: Chief Financial Officer

 

[Signature Page to Amendment No. 6 to Credit Agreement and Extension]

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS

 

 

 

WELLS FARGO CAPITAL FINANCE, LLC, as Agent and as a Lender

 

 

 

By:

/s/ William Williams

 

 

Name: William Williams

 

 

Title: Vice President

 

 

 

 

 

 

 

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Lender

 

 

 

By:

/s/ Carmela Massari

 

 

Name: Carmela Masari

 

 

Title: Senior Vice President

 

[Signature Page to Amendment No. 6 to Credit Agreement and Extension]

 

--------------------------------------------------------------------------------